Title: From Thomas Jefferson to Edmond Charles Genet, 22 November 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Germantown Nov. 22. 1793.

In my letter of Oct. 2. I took the liberty of noticing to you that the commission of Consul to M. Dannery ought to have been addressed to the President of the US. He being the only channel of communication between this country and foreign nations, it is from him alone that foreign nations or their agents are to learn what is or has been the will of the nation, and whatever he communicates as such they have a right and are bound to consider as the expression of the nation, and no foreign agent can be allowed to question it, to interpose between him and any other branch of government under the pretext of either’s transgressing their functions, nor to make himself the umpire and final judge between them. I am therefore, Sir, not authorized to enter into any discussions with you on the meaning of our constitution in any part of it, or to prove to you that it has ascribed to him alone the admission or interdiction of foreign agents. I inform you of the fact by authority from the President. I had observed to you that we were persuaded that in the case of the Consul Dannery, the error in the address had proceeded from no intention
 
in the Executive Council of France to question the functions of the President, and therefore no difficulty was made in issuing the commmission. We are still under the same persuasion. But in your letter of the 14th. inst. you personally question the authority of the President, and in consequence of that have not addressed to him the commissions of Messrs. Pennevert and Chervi. Making a point of this formality on your part, it becomes necessary to make a point of it on ours also; and I am therefore charged to return you those commissions, and to inform you that, bound to enforce respect to the order of things established by our constitution, the President will issue no Exequatur to any Consul or Vice consul not directed to him in the usual form after the party from whom it comes has been apprised that such should be the address. I have the honor to be with respect Sir your most obedt. & most humble servt.

Th: Jefferson

